DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 7/21/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 has been entered and considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for determining,” “means for generating,” “means for transmitting” in claim 38 and “means for determining” in claim 44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 7 and 33, the claims recite “generating the DMRS comprises: determining a parameter for a sequence generator; initializing the sequence generator with the parameter; generating a pseudo-random sequence using the sequence generator; and generating the DMRS from the pseudo-random sequence.” However, claims 1 and 12 from which claims 7 and 33 depend recite “generating a demodulation reference signal (DMRS) using at least one of the initialization parameter, the at least one scaling parameter, or a combination thereof” and it is unclear if the newly recited “a parameter” is required to be a different parameter from the previously recited “an initialization parameter” and “at least one scaling parameter” (i.e., the DMRS is based on “a parameter” in combination with “an initialization parameter” and/or “at least one scaling parameter”), or if the newly recited “a parameter” may be the same as “an initialization parameter” or “at least one scaling parameter” (i.e., the DMRS is based only on “an initialization parameter” and/or “at least one scaling parameter”) since all of such parameters are described as being used to generate a DMRS. Claims 7 and 33 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims broadly wherein “a parameter” is potentially the same or different as “an initialization parameter” or “at least one scaling parameter.”	Regarding claims 8 and 34, the claims recite “generating the DMRS comprises: receiving a parameter for a sequence generator via a radio resource control (RRC) message; initializing the sequence generator with the parameter; generating a pseudo-random sequence using the sequence generator; and generating the DMRS from the pseudo-random sequence.” However, claims 1 and 12 from which claims 7 and 33 depend recite “generating a demodulation reference signal (DMRS) using at least one of the initialization parameter, the at least one scaling parameter, or a combination thereof” and it is unclear if the newly recited “a parameter” is required to be a different parameter from the previously recited “an initialization parameter” and “at least one scaling parameter” (i.e., the DMRS is based on “a parameter” in combination with “an initialization parameter” and/or “at least one scaling parameter”), or if the newly recited “a parameter” may be the same as “an initialization parameter” or “at least one scaling parameter” (i.e., the DMRS is based only on “an initialization parameter” and/or “at least one scaling parameter”) since all of such parameters are described as being used to generate a DMRS. Claims 8 and 34 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims broadly wherein “a parameter” is potentially the same or different as “an initialization parameter” or “at least one scaling parameter.”	Regarding claims 9 and 35, the claims recite “determining a frequency-domain orthogonal cover code (OCC) based at least on the second sidelink identifier” that is used to generate the DMRS. However, claims 1 and 12 from which claims 9 and 35 depend recite generating the DMRS based on “at least one scaling parameter based at least on a second sidelink identifier.” It is therefore unclear if “a frequency-domain orthogonal cover code (OCC)” is intended to be potentially different from the recited “at least one scaling parameter” (i.e., the DMRS is based on both “at least one scaling parameter” and “a frequency-domain orthogonal cover code (OCC)”) or if such parameters may be the same (i.e., the DMRS is generated using only the frequency-domain orthogonal cover code). Claims 9 and 35 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims broadly wherein “a frequency-domain orthogonal cover code (OCC)” is potentially the same or different as “at least one scaling parameter.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 31-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US 2016/0135240).	Regarding claims 1, 12, 38, and 45, Yoon teaches a method, an article of manufacture for use by a first sidelink device in a wireless communication network, the article of manufacture comprising a computer-readable medium (User equipment (UE) may be comprised of memory storing information for execution by the processor; Yoon; Fig. 6; [0107]-[0108]), and a first sidelink device (User equipment (UE); Yoon; Fig. 6; [0107]-[0108]), comprising: 	a transceiver (The UE may be comprised of an RF Unit, which may also be broadly reasonably interpreted as the “means for transmitting” recited in independent claim 38; Yoon; Fig. 6; [0107]-[0108]); 	a memory (The UE may be comprised of a memory; Yoon; Fig. 6; [0107]-[0108]); and 	a processor communicatively coupled to the transceiver and the memory (The UE may be comprised of a processor coupled to the RF unit and the memory, which may also be broadly reasonably interpreted as the “means for determining” and “means for generating” recited in independent claim 38; Yoon; Fig. 6; [0107]-[0108]), wherein the processor and the memory are configured to: 		determine at least one of an initialization parameter based at least on a first sidelink identifier for the first sidelink device, at least one scaling parameter based at least on a second sidelink identifier for the first sidelink device, or a combination thereof (The scrambling sequence generator may be initialized using a value cinit. As can be seen for instance in at least equations 1, 5, 14, and 16, cinit for sidelink channels may be based on the parameter SA ID, which is an identifier in the scheduling assignment and may be broadly reasonably interpreted as a first sidelink identifier for the first sidelink device. Additionally, at least equations 7, 9, 11, 17, 18, and 19 discuss cinit as being based on the parameter PSSID, which represents a Physical Sidelink Synchronization Identity and may also be broadly reasonably interpreted as a first sidelink identifier for the first sidelink device. The UE may thus be broadly reasonably interpreted as determining at least an initialization parameter based at least on a first sidelink identifier for the first sidelink device; Yoon; Figs. 4-5; [0052], [0085]-[0087], [0090]-[0091], [0095]-[0100], [0117]-[0124]); 		generate a demodulation reference signal (DMRS) using at least one of the initialization parameter, the at least one scaling parameter, or a combination thereof (The scrambling sequence generator initialization parameter cinit is described as being used for the demodulation reference signal (DM-RS). The UE may thus be broadly reasonably interpreted as generating a demodulation reference signal (DMRS) using at least one of the initialization parameter, the at least one scaling parameter, or a combination thereof; Yoon; Figs. 4-5; [0064], [0090]-[0091], [0094], [0100], [0128], [0131], [0137]-[0139]); and 		transmit the DMRS to a second sidelink device (A generated DM-RS for sidelink transmission may be broadly reasonably interpreted as being transmitted over sidelink to another device (i.e., a second sidelink device); Yoon; Figs. 4-5; [0064], [0090]-[0091], [0094], [0100], [0128], [0131], [0137]-[0139]).	Regarding claims 2, 13, and 39, Yoon teaches the limitations of claims 1, 12, and 38 respectively.	Yoon further teaches the processor and the memory are further configured to: 	initialize a sequence generator with the initialization parameter (The scrambling sequence generator may be initialized using a value cinit; Yoon; Figs. 4-5; [0052], [0085]-[0087], [0090]-[0091], [0095]-[0100], [0117]-[0124]); 	generate a pseudo-random sequence using the sequence generator (The scrambling sequence generator initialized using a value cinit may be broadly reasonably interpreted as generating a pseud-random sequence using the sequence generator; Yoon; Figs. 4-5; [0052], [0085]-[0087], [0090]-[0091], [0095]-[0100], [0117]-[0124]); and 	generate the DMRS from the pseudo-random sequence (The scrambling sequence generator initialization parameter cinit is described as being used for the demodulation reference signal (DM-RS). The UE may thus be broadly reasonably interpreted as generating the DMRS from the pseudo-random sequence; Yoon; Figs. 4-5; [0064], [0090]-[0091], [0094], [0100], [0128], [0131], [0137]-[0139]).	Regarding claims 3, 14, and 40, Yoon teaches the limitations of claims 2, 13, and 39 respectively.	Yoon further teaches the processor and the memory are further configured to: 	determine the initialization parameter based on a configured value, a pre-configured value, or a defined value (Both the parameter SA ID (an identifier in the scheduling assignment) and the parameter PSSID (a Physical Sidelink Synchronization Identity) may be broadly reasonably interpreted as configured values, pre-configured values, and defined values. The UE may thus be broadly reasonably interpreted as determining the initialization parameter based on a configured value, a pre-configured value, or a defined value; Yoon; Figs. 4-5; [0052], [0085]-[0087], [0090]-[0091], [0095]-[0100], [0117]-[0124]).	Regarding claims 4, 15, and 41, Yoon teaches the limitations of claims 1, 12, and 38 respectively.	Yoon further teaches the processor and the memory are further configured to: 	generate a sequence (The scrambling sequence generator initialized using a value cinit may be broadly reasonably interpreted as generating a sequence; Yoon; Figs. 4-5; [0052], [0085]-[0087], [0090]-[0091], [0095]-[0100], [0117]-[0124]); and 	scale the sequence with the at least one scaling parameter to generate the DMRS (The Examiner would like to note that at least paragraph [0135] of Applicant’s specification as well as claims 6, 32, and 43 describe scaling the sequence with the at least one scaling parameter as applying an orthogonal cover code (OCC). As can be seen for instance in at least Table 1 of Yoon, generation of PD2DSCH and its DM-RS may include application of an orthogonal cover code (OCC). The UE may thus be broadly reasonably interpreted as scaling the sequence with the at least one scaling parameter (i.e., the OCC) to generate the DMRS; Yoon; Figs. 4-5; Table 1; [0052], [0093]-[0100], [0117]-[0124]).	Regarding claims 5, 31, and 42, Yoon teaches the limitations of claims 4, 15, and 41 respectively.	Yoon further teaches the at least one scaling parameter comprises a frequency-domain cover code (The orthogonal cover code (OCC) may be broadly reasonably interpreted as a frequency-domain cover code; Yoon; Figs. 4-5; Table 1; [0052], [0093]-[0100], [0117]-[0124]).	Regarding claims 6, 32, and 43, Yoon teaches the limitations of claims 5, 31, and 42 respectively.	Yoon further teaches the cover code is an orthogonal cover code (The orthogonal cover code (OCC) may be broadly reasonably interpreted as an orthogonal cover code; Yoon; Figs. 4-5; Table 1; [0052], [0093]-[0100], [0117]-[0124]).	Regarding claims 7 and 33, Yoon teaches the limitations of claims 1 and 12 respectively.	Yoon further teaches the processor and the memory are further configured to: 	determine a parameter for a sequence generator (The scrambling sequence generator may be initialized using a value cinit, which may be broadly reasonably interpreted as a determined parameter for a sequence generator. The parameters SA ID and PSSID may also be broadly reasonably interpreted as a determined parameter for the generation of cinit and thus as parameters for a sequence generator. The UE may thus be broadly reasonably interpreted as determining a parameter for a sequence generator; Yoon; Figs. 4-5; [0052], [0085]-[0087], [0090]-[0091], [0095]-[0100], [0117]-[0124]); 	initialize the sequence generator with the parameter (The scrambling sequence generator may be initialized using a value cinit and may thus be broadly reasonably interpreted as being initialized with such a parameter. The parameters SA ID and PSSID may also be used for the generation of cinit and may thus also be broadly reasonably interpreted as being used to initialize the sequence generator; Yoon; Figs. 4-5; [0052], [0085]-[0087], [0090]-[0091], [0095]-[0100], [0117]-[0124]); 	generate a pseudo-random sequence using the sequence generator (The scrambling sequence generator initialized using a value cinit may be broadly reasonably interpreted as generating a pseud-random sequence using the sequence generator; Yoon; Figs. 4-5; [0052], [0085]-[0087], [0090]-[0091], [0095]-[0100], [0117]-[0124]); and 	generate the DMRS from the pseudo-random sequence (The scrambling sequence generator initialization parameter cinit is described as being used for the demodulation reference signal (DM-RS). The UE may thus be broadly reasonably interpreted as generating the DMRS from the pseudo-random sequence; Yoon; Figs. 4-5; [0064], [0090]-[0091], [0094], [0100], [0128], [0131], [0137]-[0139]).	Regarding claims 8 and 34, Yoon teaches the limitations of claims 1 and 12 respectively.	Yoon further teaches the processor and the memory are further configured to: 	receive a parameter for a sequence generator via a radio resource control (RRC) message (The scrambling sequence generator may be initialized using a value cinit. As can be seen for instance in at least equations 1, 5, 14, and 16, cinit for sidelink channels may be based on the parameter SA ID, which is an identifier in the scheduling assignment. Such a scheduling assignment may be broadly reasonably interpreted as controlling the assignment of radio resources and thus as an RRC message, and therefore the SA ID may also be broadly reasonably interpreted as being received via an RRC message; Yoon; Figs. 4-5; [0052], [0085]-[0087], [0090]-[0091], [0095]-[0100], [0117]-[0124]); 	initialize the sequence generator with the parameter (The scrambling sequence generator may be initialized using a value cinit derived using the parameter SA ID. The sequence generator may thus be broadly reasonably interpreted as being initialized with the parameter SA ID; Yoon; Figs. 4-5; [0052], [0085]-[0087], [0090]-[0091], [0095]-[0100], [0117]-[0124]); 	generate a pseudo-random sequence using the sequence generator (The scrambling sequence generator initialized using a value cinit may be broadly reasonably interpreted as generating a pseud-random sequence using the sequence generator; Yoon; Figs. 4-5; [0052], [0085]-[0087], [0090]-[0091], [0095]-[0100], [0117]-[0124]); and 	generate the DMRS from the pseudo-random sequence (The scrambling sequence generator initialization parameter cinit is described as being used for the demodulation reference signal (DM-RS). The UE may thus be broadly reasonably interpreted as generating the DMRS from the pseudo-random sequence; Yoon; Figs. 4-5; [0064], [0090]-[0091], [0094], [0100], [0128], [0131], [0137]-[0139]).	Regarding claims 9 and 35, Yoon teaches the limitations of claims 1 and 12 respectively.	Yoon further teaches the processor and the memory are further configured to: 	initialize a sequence generator with the initialization parameter (The scrambling sequence generator may be initialized using a value cinit and may thus be broadly reasonably interpreted as being initialized with such an initialization parameter; Yoon; Figs. 4-5; [0052], [0085]-[0087], [0090]-[0091], [0095]-[0100], [0117]-[0124]); 	generate a pseudo-random sequence using the sequence generator (The scrambling sequence generator initialized using a value cinit may be broadly reasonably interpreted as generating a pseud-random sequence using the sequence generator; Yoon; Figs. 4-5; [0052], [0085]-[0087], [0090]-[0091], [0095]-[0100], [0117]-[0124]); 	generate a first sequence from the pseudo-random sequence (As can be seen in at least step 510 of Fig. 5, baseband processing may be performed on the pseudo-random sequence, which may be broadly reasonably interpreted as generating a first sequence from the pseud-random sequence; Yoon; Figs. 4-5; [0052], [0085]-[0087], [0090]-[0091], [0095]-[0100], [0104], [0117]-[0124]); 	determine a frequency-domain orthogonal cover code (OCC) based at least on the second sidelink identifier (As can be seen for instance in at least Table 1 of Yoon, generation of PD2DSCH and its DM-RS may include application of an orthogonal cover code (OCC), which is described as potentially being PSSID bit 0. Bit 0 of the PSSID may be broadly reasonably interpreted as a second sidelink identifier, and thus the OCC may be broadly reasonably interpreted as being determined based at least on a second sidelink identifier. The UE may thus be broadly reasonably interpreted as determining a frequency-domain orthogonal cover code (OCC) based at least on the second sidelink identifier; Yoon; Figs. 4-5; Table 1; [0052], [0093]-[0100], [0117]-[0124]); and 	apply the frequency-domain OCC to the first sequence to generate the DMRS (The frequency-domain OCC may be applied to the sequence (i.e., the first sequence) to generate the DMRS; Yoon; Figs. 4-5; Table 1; [0052], [0093]-[0100], [0117]-[0124]).	Regarding claims 10, 36, and 44, Yoon teaches the limitations of claims 1, 12, and 38 respectively.	Yoon further teaches the processor and the memory (With regard to claim 44, the Examiner would like to note that the processor coupled to the RF unit and the memory may be broadly reasonably interpreted as the “means for determining a physical layer sidelink synchronization identifier”; Yoon; Fig. 6; [0107]-[0108])) are further configured to: 	determine a physical layer sidelink synchronization identifier for the first sidelink device based on the first sidelink identifier and the second sidelink identifier (The scrambling sequence generator may be initialized using a value cinit. At least equations 7, 9, 11, 17, 18, and 19 discuss cinit as being based on the parameter PSSID, which represents a Physical Sidelink Synchronization Identity and may also be broadly reasonably interpreted as a first sidelink identifier for the first sidelink device. As can be seen for instance in at least Table 1 of Yoon, generation of PD2DSCH and its DM-RS may include application of an orthogonal cover code (OCC), which is described as potentially being PSSID bit 0. Bit 0 of the PSSID may be broadly reasonably interpreted as a second sidelink identifier. The PSSID may be broadly reasonably interpreted as being determined based on such a first parameter (i.e., the PSSID) and such a second parameter (i.e., bit 0 of the PSSID); Yoon; Figs. 4-5; [0052], [0085]-[0087], [0090]-[0091], [0095]-[0100], [0117]-[0124]).	Regarding claims 11 and 37, Yoon teaches the limitations of claims 1 and 12 respectively.	Yoon further teaches the first sidelink identifier is a first value of a set of values from 0 to N (The parameters SA ID and PSSID may be broadly reasonably interpreted as having some value from 0 to N; Yoon; Figs. 4-5; [0052], [0085]-[0087], [0090]-[0091], [0095]-[0100], [0117]-[0124]); and 	the second sidelink identifier is a 0 or a 1 (As can be seen for instance in at least Table 1 of Yoon, generation of PD2DSCH and its DM-RS may include application of an orthogonal cover code (OCC), which is described as potentially being PSSID bit 0. Such a bit may be broadly reasonably interpreted as being set to either 0 or 1 by definition of being a bit; Yoon; Figs. 4-5; Table 1; [0052], [0093]-[0100], [0117]-[0124]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474